By JUDGE WILLIAM L. WINSTON,
JUDGE ARTHUR W. SINCLAIR, and
JUDGE J. M. H. WILLIS, JR.
At the time the Respondent Ellen Bozman became a candidate for and was elected to the County Board she Was in compliance with Sec. 24.1-167, Code, i.e., she was qualified to vote for and to hold the office she was seeking.
Sec. 15.1-50, Code, is a restriction on dual office holding enacted pursuant to Art. II, Sec. 5, of the Constitution of Virginia, the same provision which states the constitutional requirement for qualifying to hold public office, i.e., being a resident of the Commonwealth for one year and qualified to vote for that office.
Sec. 15.1-50 should not be interpreted to restrict the provisions of sec. 24.1-167. It is not incorporated in it by reference either explicitly or by implication. It would appear that it, i.e., Sec. 15.1-50, Code, becomes effective only when a successful candidate in an election seeks to qualify for or assume that office while still holding a prior office prohibited under the statute.
For the foregoing reasons, the Complaint is dismissed with costs.